Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-9 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed system having the specific combination of elements as recited in the independent claim 1, lines 2-21.
Claims 10, 12-14 and 16-19 are allowed over the prior art of record teaches or fairly suggests the claimed method having the specific combination of steps as recited in the independent claim 10, lines 3-15.
Claims 15 and 20-22 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed non-transitory computer-readable storage medium storing program code having instructions that, when executed by a processor, cause the processor the carry out the specific combination of steps as recited in the independent claim 15, lines 5-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137